FILED
                                                                                  July   1 8 ,~   2017

                                                                                    TNCOURT OF
                                                                           ?. OR..:KI.RS' C O l iPiNS ..m O N
                                                                                       ClAnlS

                                                                                    Time 3 :09PM:
            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT KNOXVILLE

GWENDOLYN L. HUGHES,                            )   Docket No.: 2016-03-1190
       Employee,                                )
v.                                              )
SECURITY FINANCE,                               )   State File No.: 83194-2016
         Employer,                              )
And                                             )
THE HARTFORD,                                   )   Judge Lisa A. Lowe
         Carrier.                               )


                           EXPEDITED HEARING ORDER
                               DENYING BENEFITS


       This matter came before the undersigned Workers' Compensation Judge on the
Request for Expedited Hearing filed by Gwendolyn L. Hughes on July 12, 2017. The
central legal issue is whether Ms. Hughes' knee injury arose primarily out of and in the
course and scope of her employment or was idiopathic. For the reasons set forth below,
the Court holds Ms. Hughes did not carry her burden of proof. Therefore, the Court
denies her claim for medical and temporary disability benefits at this time.

                                    History of Claim

       Ms. Hughes is employed by Security Finance as an assistant manager. On
October 24, 2016, Ms. Hughes was returning to the office from being on a "smoke break"
with co-worker Jamie Buckner. Ms. Hughes opened the door and entered the office with
Ms. Buckner entering behind her. After walking approximately three feet into the office,
Ms. Hughes turned around when she thought she heard Ms. Buckner say something. In
the process of turning, she fell to the floor, injuring her right knee. Ms. Buckner and an
employee from the business next door assisted Ms. Hughes from the floor into a chair.
Ms. Buckner contacted Security Finance's area manager to report the injury. Ms.
Hughes' sister took her to Lakeway Regional Hospital for medical treatment. Ms.
Hughes stated she has undergone four surgeries and has been advised she will need right
knee replacement because of the incident.

                                            l
       At the hearing, Ms. Hughes testified she had stepped about three feet into the
office and fell on a rug. She said that the rug occasionally picks up gravel from people
entering. However, she testified that nothing about the rug made her fall and that she has
no idea why she fell. Ms. Buckner likewise testified that she does not know why Ms.
Hughes fell. Ms. Bucker said she never personally experienced any problems with the
hardwood floors or the rug.

                       Findings of Fact and Conclusions of Law

        The following legal principles govern the Court's analysis of this claim. In order
to ultimately prevail, Ms. Hughes bears the burden of proving all essential elements of
her claim by a preponderance of the evidence. Scott v. Integrity Staffing Solutions, 2015
TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 20 15). At an Expedited Hearing,
however, her burden of proof is lower and requires her only to come forward with
sufficient evidence from which this Court can determine that she is likely to prevail at a
hearing on the merits. See McCord v. Advantage Human Resourcing, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *9 (Mar. 27, 2015). This lesser evidentiary standard does
not relieve Ms. Hughes of the burden of producing evidence of an injury by accident that
arose primarily out of and in the course and scope of employment, but "allows some
relief to be granted if that evidence does not rise to the level of a 'preponderance of the
evidence."' Buchanan v. Carlex Glass Co., 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at
*6 (Sept. 29, 2015).

        With the above principles in mind, the term "injury" is defined as "an injury by
accident ... arising primarily out of and in the course and scope of employment, that
causes death, disablement or the need for medical treatment of the employee." For an
injury to be accidental, it must be "caused by a specific incident, or set of incidents,
arising primarily out of and in the course and scope of employment, and is identifiable by
time and place of occurrence." Tenn. Code Ann. § 50-6-1 02( 14) (20 16).

      Here, Ms. Hughes was injured when she returned from a "smoke break." Security
Finance did not contend that the "smoke break" was unauthorized or not allowed.
However, it did assert that Ms. Hughes' injury did not arise out of the employment
because the injury was idiopathic in nature.

      Addressing the idiopathic defense, the Court notes, "An idiopathic injury is one
that has an unexplained origin or cause, and generally does not arise out of the
employment unless 'some condition of the employment presents a peculiar or additional
hazard."' McCaffery v. Cardinal Logistics, 2015 TN Wrk. Comp. App. Bd. LEXIS 50, at
*9 (Dec. 10, 20 15) (internal citations omitted).

      In McCaffery, the Workers' Compensation Appeals Board noted, "[a]n injury that

                                            2
occurs due to an idiopathic condition is compensable 'if an employment hazard causes or
exacerbates the injury."' McCaffery, at *10-11, (citing Phillips v. A&H Constr. Co., 134
S.W.3d 145, 148 (Tenn. 2004)). The Appeals Board further noted that "cause" means the
accident originated in the hazards to which the employee was exposed as a result of
performing his job duties. Thus, the focus is on the causal link between the employment
and the accident or injury, rather than a causal link between the employment and the
idiopathic episode. !d.

        For Ms. Hughes to prove that her injury arose primarily out of her employment,
she must prove a condition or hazard incident to her employment caused her injury. !d.;
see also Osborne v. Beacon Transp., LLC, eta!., 2016 TN Wrk. Comp. App. Bd. LEXIS
49, at *6-7 (Sept. 27, 2016). The relevant inquiry is not what caused the alleged
idiopathic condition or event but what caused the injury. Frye v. Vincent Printing Co., et
a!., 2016 TN Wrk. Comp. App. Bd. LEXIS 34, at *13 (Aug. 2, 2016).

        In this case, Ms. Hughes candidly testified that she did not know why she fell.
Additionally, Ms. Buckner testified that she did not know why Ms. Hughes fell. While
the Court is sympathetic that Ms. Hughes sustained a severe injury requiring multiple
surgeries, there is no evidence before the Court of any condition or hazard that caused her
to fall. Upon careful consideration, this Court cannot find that Ms. Hughes is likely to
prevail at a hearing on the merits in establishing that a condition or hazard incident to her
employment caused her knee injury. Therefore, her request for workers' compensation
benefits is denied at this time.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Hughes' claim against Security Finance and its workers' compensation carrier
      for the requested medical and temporary disability benefits is denied at this time.

   2. This matter is set for a Scheduling Hearing on September 15, 2017, at 9:30 a.m.
      Eastern Time. The parties must call 865-594-0109 or 855-383-0003 toll-free to
      participate in the Scheduling Hearing. Failure to appear by telephone may result
      in a determination of the issues without your further participation.



      ENTERED this the 18th day of July, 2017.




                                   HON. LISA A LOWE, JUDGE
                                   Court of Workers' Compensation Claims

                                             3
                                       APPENDIX

Exhibits:

       1) Affidavit of Gwendolyn Hughes
       2) Affidavit of Jamie Buckner
       3) Statement of Incident Details of Gwendolyn Hughes (marked for identification
          purposes only)
       4) Statement of Additional Incident Details of Gwendolyn Hughes (marked for
          identification purposes only)
       5) Statement of Dispute of First Report of Work Injury by Gwendolyn Hughes
          (marked for identification purposes only)
       6) First Report of Work Injury, Form C-20




Technical Record:

            1)   Petition for Benefit Determination
            2)   Dispute Certification Notice
            3)   Request for Expedited Hearing
            4)   Employer's Response to Employee's Request for Expedited Hearing
            5)   Employer's Motion to Permit Telephonic Testimony at Expedited Hearing
            6)   Order Regarding Expedited Hearing



Stipulations:

       The parties stipulated the date of injury is October 24, 2016.




                                             4
                             CERTIFICATE OF SERVICE

        I hereby erti fy th at a true and correct copy of the Expedited Hearing rder was
sent to the followin g reci]Jients by the foll owing methods of service on this the \ $W' day
of July, 2017.


Name                        Certified   Via       Via     Service sent to :
                            Mail        Fax       Email
Denise Terry,                                     X       denise@terry-lawfirm.com
Employee's Attorney

Blair Cannon,                                     X       Blair. Cannon@thehartford.com
Employer's Attorney




                                              5